IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 40430

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 778
                                                )
       Plaintiff-Respondent,                    )     Filed: December 6, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
ADRIAN ALLAN HARTHCOCK, aka                     )     THIS IS AN UNPUBLISHED
ADRIAN ALLEN HARTCOCK,                          )     OPINION AND SHALL NOT
ADRIAN A. HARTHCOCK,                            )     BE CITED AS AUTHORITY
                                                )
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Molly J. Huskey, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                        GUITIERREZ, Chief Judge; LANSING, Judge;
                                and MELANSON, Judge

PER CURIAM
       Adrian Allan Harthcock was convicted of two counts of lewd conduct with a minor under
sixteen, Idaho Code § 18-1508. The district court imposed two consecutive life sentences with
ten years determinate. Harthcock filed an Idaho Criminal Rule 35 motion, which the district
court denied. Harthcock appeals from the denial of his Rule 35 motion.
       A Rule 35 motion is a request for leniency which is addressed to the sound discretion of
the sentencing court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006); State v.
Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35 motion,
the defendant must show that the sentence is excessive in light of new or additional information

                                               1
subsequently provided to the district court in support of the motion. State v. Huffman, 144 Idaho
201, 159 P.3d 838 (2007). Our focus on review is upon the nature of the offense and the
character of the offender. State v. Reinke, 103 Idaho 771, 772, 653 P.2d 1183, 1184 (Ct. App.
1982). Where a sentence is not illegal, the appellant must show that it is unreasonably harsh in
light of the primary objective of protecting society and the related goals of deterrence,
rehabilitation and retribution. State v. Broadhead, 120 Idaho 141, 145, 814 P.2d 401, 405
(1991), overruled on other grounds by State v. Brown, 121 Idaho 385, 825 P.2d 482 (1992);
State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
       Having reviewed the record, including any new information submitted with Harthcock’s
Rule 35 motion, we find no abuse of discretion in the district court’s denial of the motion.
Accordingly, the district court’s order denying Harthcock’s I.C.R. 35 motion is affirmed.




                                                2